DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 10/07/2021, has been entered. Claims 7-9 and 13-14 are cancelled. Claims 1-6, 10-12, and 15-20 are pending, with claims 4-6 being withdrawn from consideration. Applicant’s arguments regarding claims 1-3, 10-12, and 15-17 have been fully considered and are persuasive. Accordingly, claims 4-6 are rejoined and claims 1-6, 10-12, and 15-17 are indicated herein as allowed. Applicant’s arguments regarding claims 18-20 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/814268, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The aforementioned provisional application fails to provide support for at least a cap, rib, and wall. Accordingly, claims 1-6, 10-12, 15-17, and 19-20 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20180343745 A1, prior art of record) in view of Gritti et al. (US 20180149538 A1).Regarding claim 18:Larson teaches (FIG. 1A) a substrate for a pressure sensor system comprising:
a solid bottom layer (120); 
a middle layer (102a) having a path (106), the middle layer (102a) attached to the solid bottom layer (120); and 
a top layer (102b) attached to the middle layer and having a first through-hole (108) extending from a top surface of the top layer (102b) to a bottom surface of the top layer (102b) and aligned with the path (106), and a second through-hole (107) extending from the top surface of the top layer (102b) to the bottom surface of the top layer (102b) and aligned with the path (106), such that the first through-hole (108), the second through-hole (107), and the path (106) form a passage through the substrateLarson suggests but fails to explicitly teach:
the solid bottom layer formed of a same material as the middle layer (Larson suggests more than two layers of substrate 102 - [0019])Gritti teaches (FIG. 3):
the solid bottom layer (23 - [0014]) formed of a same material as the middle layer (16 - [0016])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an additional substrate bottom layer which is formed of a same material as the middle substrate layer, as taught by Gritti, in the device of Larson to facilitate alternative packing and connection structures. Larson teaches a structure in which the device (FIG. 1A) has contact pads 120 which may then be soldered onto a system board ([0029]). Gritti teaches a structure in which the device (FIG. 3 - 21’) is mounted onto a further silicon substrate (23) of a same material, the device having contact pads (59) at a different location than those of Larson. One of ordinary skill in the art would recognize that these configurations are equivalent structures for mounting and the electrical connection of one or more pressure sensor(s). .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20180343745 A1, prior art of record) in view of Gritti et al. (US 20180149538 A1) and further in view of Doering et al. (US 20190078914 A1, prior art of record).Regarding claim 19:Larson and Gritti teach all the limitations of claim 18, as mentioned above.Larson fails to teach:
a rib layer attached to the top layer and at least partially defining a first chamber and a second chamberDoering teaches (FIG. 7):
a rib layer (740) attached to the top layer (equivalent to 310) and at least partially defining a first chamber (712) and a second chamber (714)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rib layer of Doering in the device of Larson as it is an art recognized equivalent structure for the separation of two pressure measurement chambers.
Regarding claim 20:Larson, Gritti, and Doering teach all the limitations of claim 19, as mentioned above.Larson also teaches:
wherein the substrate is formed of a ceramic ([0019])

Election/Restrictions
Claims 1-3, 10-12, and 15-17 are allowable. Claims 4-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement is hereby withdrawn and claims 4-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6, 10-12, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor system, wherein the first through-hole terminates in the first chamber and the second through-hole terminates in the second chamber, the substrate comprises a raised rib having an outside portion surrounding the first chamber and the second chamber and an inside portion separating the first chamber from the second chamber, in conjunction with the remaining claim limitations
Regarding claims 2-6: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 10: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor system, wherein the substrate comprises a raised rib having an outside portion surrounding the first chamber and the second chamber and an inside portion separating the first chamber from the second chamber, in conjunction with the remaining claim limitations.
Regarding claims 11-12 and 15-17: These claims are allowable due to at least their dependency on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856